


EXHIBIT 10.37




EXECUTION COPY


ADVISORY AGREEMENT


Mr. Jamie G. Pierson
Chief Financial Officer
YRC Worldwide Inc.
10990 Roe Avenue
Overland Park, Kansas 66211




This letter, entered into as of February 20, 2013, and effective as of February
1, 2013 (the Effective Date), confirms the engagement of MAEVA Group, LLC
(MAEVA, we or us) to provide advisory services to YRC Worldwide Inc. and its
subsidiaries (collectively, the Company or you). As set forth more fully below,
MAEVA will advise the Company with regard to one or more potential value
enhancing events, transactions and/or strategic initiatives involving the
Company.
1.In addition to the general services identified above, MAEVA and the Company
agree that MAEVA will provide financial advisory, analytical, consulting and/or
other services on one or more specific transactions, refinancings, investments,
restructurings, value enhancing events and/or strategic initiatives involving
the Company, its assets and/or obligations (each, a Transaction and,
collectively, the Project).  The terms and conditions of this letter shall apply
to the Project unless otherwise mutually agreed.
2.In addition to the general services MAEVA will provide to the Company the
following services in connection with the Project:
a.
Advise and assist the Company in its analysis and monitoring of the Company's
historical, current and projected financial affairs, including as appropriate
without limitation, periodic operating reports, analyses of cash receipts and
disbursements, analyses of cash flow forecasts, analyses of various asset and
liability accounts, and, to the extent applicable, schedules of assets and
liabilities and statements of financial affairs, and analyses of potential
transactions.

b.
Analyze the Company's business plan and help develop and provide advice with
respect to potential transactions available to the Company.

c.
Analyze monthly monitoring reports provided by the Company to effectively
evaluate the Company's performance on an ongoing basis.

d.
Assist the Company and its counsel in the negotiation of any and all aspects of
any potential transaction.

e.
Attend Company meetings as may be required in the role of advisors to the
Company.

f.
Provide other services that are consistent with the Company's needs and as may
be requested from time to time, in keeping with the objectives of the Project.

g.
In addition to the services described in paragraphs (a) through (f) above, MAEVA
will participate, at your request, in meetings and discussions between the
Company, on the one hand, and various stakeholder constituencies and their
respective professionals, on the other.

3.MAEVA's services are limited to those provided in this agreement.
4.MAEVA will submit its evaluations and analyses pursuant to this engagement in
periodic oral and/or written reports at the Company's request, though written
reports will be provided only if appropriate in MAEVA's reasonable judgment. No
third party (other than, for the avoidance of doubt, your Board of Directors
(the Board) or any committee thereof) shall be entitled to rely on any opinion
or advice issued by MAEVA to the Company.
5.In order for us to perform our services hereunder, it will be necessary for
our personnel to have access to certain books, records and reports of the
Company, and have discussions with its personnel. We understand that we will
have reasonable access to the Company's management, records and other data;
limited access may restrict our ability to perform our services as described in
this letter. Accordingly, we understand that you and your senior management have
agreed to cooperate with our personnel, and to make available your personnel and
any books, records and other sources from which data can be obtained.
6.The purpose of this engagement is for MAEVA to serve as a financial and
strategic advisor to you. In order to provide the appropriate services to you,
you will provide such assistance, cooperation and information as MAEVA
reasonably requires. Likewise, we agree to make our personnel reasonably
available to you and provide such information and status reports as you
reasonably request.




--------------------------------------------------------------------------------




7.You recognize and confirm that MAEVA: (a) will use and rely on information
available from generally recognized public sources in performing services
without having independently verified the same; (b) does not assume
responsibility for the accuracy or completeness of such information; and (c)
will not make an appraisal of any assets or liabilities of the Company or any of
its market competitors.
8.Our reports will encompass only matters that come to our attention in the
course of our work that we perceive to be significant in relation to the
objectives of our engagement. Because of any time and scope limitations implicit
in our engagement and the related limitations on the depth of our analyses and
the extent of our verification of information, we may not discover all such
matters or perceive their significance. Accordingly, we will not provide
assurances in our reports concerning the integrity of the information used in
our analyses and on which our findings and advice to you may be based. We are
not being requested to perform an audit nor to apply generally accepted auditing
standards or procedures. We are entitled, in general, to rely on the accuracy
and validity of the data obtained from generally recognized public sources or
supplied to us by your employees and representatives. We will not, nor are we
under any obligation to, update data submitted to us or review information
relating to any topics outside the scope of our engagement hereunder unless you
specifically request us to do so.
9.Our work will be performed on a level-of-effort basis that may, under the
circumstances of our engagement on a particular Project, cause our advice to be
limited in certain respects based upon, among other matters, the extent of
sufficient and available data and the opportunity for supporting investigations
within available time periods. We agree to keep you apprised of any such
limitations.
10.We understand that you have agreed to treat any information received from us,
whether orally or in writing, with the utmost confidentiality and, except as
provided in this letter, will not publish, distribute or disclose in any manner
any information developed by or received from us without our prior or written
approval. Such approval shall not be unreasonably withheld, conditioned or
delayed. Our approval shall not be required if (a) the information is required
to be disclosed by applicable law, regulation or legal process, the order of a
court or administrative agency or lawful discovery demand, provided you give us
written notice and a reasonable opportunity to obtain confidential treatment
thereof, (b) such information is otherwise publicly available through no fault
of the Company or its officers, members, managers, employees, contractors,
agents, representatives or affiliates (Related Persons), or (c) the information
is required to be disclosed by you under federal securities laws or regulations;
provided however, that you will use reasonable efforts where possible to obtain
our reasonable nonbinding comments on prospective public disclosures involving
this engagement. Notwithstanding anything in the foregoing to the contrary, we
acknowledge that the existence of this letter may be publicly disclosed by you
and that this letter may be filed by you with the SEC, which determination shall
be made solely by you after consultation with your counsel.
11.We acknowledge the confidentiality agreement, dated February 4, 2013, between
MAEVA and the Company. We agree to treat any and all information received from
you, whether orally or in writing, with the utmost confidentiality and, except
as provided in the confidentiality agreement, will not disclose in any manner
any information received from you (including with regard to any prospective
Project) to any party other than our personnel who have a need to know such
information in connection with the performance of services under this engagement
without your prior written approval, and shall not use any such information for
any purpose other than our performance of such services. We and you shall be
entitled to enforce the provisions of paragraphs 10 and 11, respectively, by
obtaining specific or injunctive relief from a court, without the necessity of
posting bond or proving lack of an adequate remedy at law, and without
limitation of other remedies that may be available at law or in equity.
12.If access to any of the materials in our possession relating to this
engagement is sought by a third party, we will promptly notify you of such
action, tender to you our response to such request and cooperate with you
concerning our response thereto, including but not limited to cooperation with
any application for confidential treatment or a protective order against
disclosure of any such information. If we are subpoenaed as the result of any
work performed for you in connection with this engagement, you agree that you
will compensate us for our time involved and reasonable, out-of-pocket expenses
incurred in responding to such a subpoena(s).
13.The initial term of this engagement shall commence on the Effective Date and,
subject to paragraph 14(e), shall expire on December 31, 2013 (the Term), unless
extended by mutual agreement or unless sooner terminated by you for any reason
in your sole discretion upon 30 days' written notice to us and payment of any
unpaid Minimum Retainer Fees and Expenses as described in paragraph 14. For the
avoidance of doubt, the expiration date does not supersede or truncate the Tail
Period as described in paragraph 14(e).
14.As compensation for the services rendered by MAEVA hereunder, you agree as
follows:
a.
You shall pay MAEVA a monthly retainer fee of $250,000 (the Retainer Fee)
payable in cash, commencing on February 1, 2013 and continuing on the first
business day of each calendar month thereafter during the term of this
engagement. Notwithstanding the foregoing, in no event shall the aggregate
Retainer Fees payable to us hereunder be less than $1,000,000 (Minimum Retainer
Fees), notwithstanding any expiration or termination of this engagement.

b.
You will, at all times, maintain a $250,000 deposit (Deposit) with us to cover
any unpaid expenses. Any unused Deposit will be returned to you within 60 days
after any expiration or termination of this agreement.





--------------------------------------------------------------------------------




c.
You and we agree that we will receive a separate fee (Completion Fee) upon
completion of any Transaction set forth in this agreement during the Term, in an
amount equal to $5,500,000 in cash (the Completion Fee). It is understood and
agreed that no more than one Completion Fee shall become payable under the terms
of this agreement.

d.
You shall reimburse us for all reasonable and actual documented out-of-pocket
expenses associated with this engagement, including but not limited to any
reasonable legal fees and expenses of our attorneys (Expenses), provided that
the Expenses shall not exceed $25,000 without your consent.

e.
If a Transaction in connection with which we provide any material services or
advice is completed within 12 months after the expiration or termination of this
agreement by you other than resulting from our fraud, gross negligence or
willful misconduct, or if a binding agreement in connection with such
Transaction is executed by you within 12 months after such expiration or
termination and such Transaction is completed by you not later than 18 months
after such expiration or termination (the Tail Period), upon completion of such
Transaction, you shall pay MAEVA the Completion Fee as if such Transaction were
completed during our engagement.

15.We confirm that no Related Person of MAEVA has any financial interest or
business connection with you (other than Harry J. Wilson's continuing service as
a Director and his receipt of Director compensation), and we are aware of no
other conflicts in connection with this engagement. We shall, in consultation
with you, fully disclose this engagement to the International Brotherhood of
Teamsters (Teamsters) and obtain the Teamsters' approval of Mr. Wilson's
continued service on the Board during the term of this engagement. We confirm
that Mr. Wilson has disclosed to the Board his interest in this engagement.
16.During the term of this engagement, or at any time while in possession of
material nonpublic information about you or any Project, neither Mr. Wilson nor
any other Related Persons of MAEVA (whether individually or as a member of a
group) shall purchase or sell any common stock of the Company or the common
stock of any other organization which is the subject of any Project, make any
tender offer for the Company's common stock, or solicit any proxy from any
voting security holder of the Company, other than the solicitation of proxies by
the Board in connection with annual stockholders meetings.
17.This agreement refers to and incorporates the indemnity agreement attached
hereto as Schedule A.
18.Neither MAEVA, the Company nor any of their respective assignees or
successors shall (a) seek a jury trial in any lawsuit, proceeding, counterclaim
or any other action based upon, or arising out of or in connection with the
Company's engagement of MAEVA or any services rendered pursuant to such
engagement, or (b) seek to consolidate any such action with any other action in
which a jury trial cannot be or has not been waived. The provisions of this
paragraph have been fully discussed by you and us and these provisions shall be
subject to no exceptions. Neither the Company nor MAEVA has agreed with or
represented that the provisions of this section will not be fully enforced in
all instances.
19.The Company hereby irrevocably and unconditionally (a) submits itself and its
properties in any legal action or proceedings relating to the Company's
engagement of MAEVA or any services rendered pursuant to such engagement, to the
non-exclusive general jurisdiction of the Courts of the State of New York, the
Courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof; (b) consents that any such action or
proceedings may be brought in such courts and waives any objection that it may
now or hereafter have the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same; (c) agrees that service of process in any
such action or proceeding may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to the Company at its address set forth above or at such other
address of which MAEVA shall have been notified pursuant hereto; (d) agrees that
nothing herein shall affect the right to effect service of process in any other
manner permitted by law or shall limit the right to sue in any other
jurisdiction; and (e) waives, to the maximum extent not prohibited by law, any
right it may have to claim or recover in any legal action or proceeding referred
to in this paragraph any special, exemplary or punitive or consequential damages
and (f) additionally agrees that under no circumstances shall we be liable for
any claims or damages that exceed the aggregate amount of fees paid by the
Company to MAEVA pursuant to this engagement, in the absence of our or any of
our Related Persons' fraud, gross negligence or willful misconduct.
20.Notwithstanding anything to the contrary contained herein, upon completion
and your public disclosure of any Project, we shall have the right to disclose
the successful completion of our services on the Project in an advertisement
describing our services placed, at our own expense, in financial and other
newspapers or otherwise, after review and approval thereof by you, which
approval shall not be unreasonably withheld, conditioned or delayed.
21.You and we acknowledge that each had the opportunity to consult with counsel
regarding the terms of this agreement, and neither party to this agreement
stands in a superior position to the other with respect to the services to be
provided hereunder or any transactions contemplated by this agreement.
22.If you terminate this engagement, you will not be responsible for fees that
accrue after the date of termination following the 30 day notice period, other
than any remaining Minimum Retainer Fees or any amount accrued and payable
pursuant to paragraph 14(e) (unless you terminated as a result of our fraud,
gross negligence or willful misconduct, in which case you will not be
responsible for any fees that accrue after the date of termination following the
30 day notice period,




--------------------------------------------------------------------------------




including any Minimum Retainer Fees or any amount otherwise payable pursuant to
paragraph 14(e)) and Expenses related to any requirement to testify at any
administrative or judicial proceeding related to this engagement or any Project.
23.This agreement and Schedule A hereto (a) constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede any other
communications, understandings or agreements (both written and oral) between the
parties with respect to the subject matter hereof, and (b) may be modified,
amended or supplemented only by written agreement between both parties hereto.
24.This letter agreement may be executed in two or more counterparts, both of
which together shall be considered a single instrument.
25.In the performance of our services hereunder, we acknowledge that we are an
independent contractor and neither we nor our Related Persons shall be deemed
employees of the Company.
26.MAEVA shall make no public statement about this engagement or any Project
(except as specifically permitted in this agreement) without your consent.
27.Our services hereunder are nonexclusive. You shall have the right to engage
other investment bankers, financial advisors, underwriters or other parties in
connection with any matter, including any Project covered by this agreement.
28.The Company shall have no obligation to pursue or complete any Project or
execute any transaction.




It is our intention to work closely with you and to discuss our engagement
regularly. This should facilitate our progress and serve to confirm or modify
the scope of our engagement on an ongoing basis.
We look forward to working with you on this matter. Please sign and return a
copy of this engagement letter signifying your agreement with the terms and
provisions herein. If you have any questions, please call Harry Wilson at (914)
723-1575.
Respectfully submitted,
MAEVA Group, LLC
By: /s/ Harry J. Wilson
Harry J. Wilson
Chairman and Chief Executive Officer


Accepted and Agreed
YRC Worldwide Inc.
By: /s/ Jamie G. Pierson




--------------------------------------------------------------------------------






SCHEDULE A
This Schedule is attached to, and constitutes a material part of, that certain
agreement (the Agreement) dated as of February 20, 2013, and effective as of
February 1, 2013, between MAEVA Group, LLC (MAEVA) and YRC Worldwide Inc. (the
Company). Unless otherwise noted, all capitalized terms used herein shall have
the meanings set forth in the Agreement.
As a material part of the consideration for the agreement of MAEVA to furnish
its services under the Agreement, the Company agrees (i) to indemnify and hold
harmless MAEVA and its affiliates, and their respective past, present and future
Related Persons, advisors, subcontractors and controlling persons (each an
Indemnified Party), to the fullest extent lawful, from and against any and all
losses, claims, damages or liabilities (or actions in respect thereof), joint or
several, (A) arising out of or based upon any untrue statement or alleged untrue
statement of any material fact contained in the materials or any other
information (whether written or oral) supplied to any third party by or on
behalf of the Company or the omission or alleged omission to state therein a
material fact required to be stated therein or necessary in order to make the
statements therein not misleading, or (B) any actions taken or omitted to be
taken by the Company or an Indemnified Party with the consent of the Company in
connection with the Agreement, or otherwise arising out of or relating to
MAEVA's engagement under the Agreement, and (ii) to reimburse each Indemnified
Party for all reasonable, out-of-pocket expenses (including without limitation
the reasonable fees and expenses of counsel) as they are incurred in connection
with investigating, preparing, pursuing, defending, settling or compromising any
action, suit, dispute, inquiry, investigation or proceeding, pending or
threatened, brought by or against any person (including without limitation any
shareholder or derivative action), arising out of or relating to the Agreement,
or such engagement, transaction or actions; provided, however, that the Company
shall not be liable for any loss, claim, damage or liability which is finally
judicially determined by a court of competent jurisdiction to have resulted
primarily from the fraud, willful misconduct or gross negligence by or of such
Indemnified Party.
The Company may assume the defense of any litigation or proceeding in respect of
which indemnity may be sought hereunder, including the employment of counsel and
experts reasonably satisfactory to MAEVA and the payment of the fees and
expenses of such counsel and experts, in which event, except as provided below,
the Company shall not be liable for the fees and expenses of any other counsel
or expert retained by any Indemnified Party in connection with such litigation
or proceeding. In any such litigation or proceeding the defense of which the
Company shall have so assumed, any Indemnified Party shall have the right to
participate in such litigation or proceeding and to retain its own counsel and
experts, but the fees and expenses of such counsel and experts shall be at the
expense of such Indemnified Party unless (i) the Company and such Indemnified
Party shall have mutually agreed in writing to the retention of such counsel or
experts, (ii) the Company shall have failed in a timely manner to assume the
defense and employ counsel or experts reasonably satisfactory to MAEVA, in its
sole discretion, in such litigation or proceeding, or (iii) the named parties to
any such litigation or proceeding (including any impleaded parties) include the
Company and such Indemnified Party and representation of the Company and any
Indemnified Party by the same counsel or experts would, in the reasonable
opinion of MAEVA, be inappropriate due to actual or potential differing
interests between the Company and any such Indemnified Party; provided, however,
that the Company shall be responsible only for the payment of the reasonable
fees and reasonable out-of-pocket expenses of one law firm and one local counsel
for all Indemnified Parties. Promptly after receipt by an Indemnified Party of
notice of any litigation or proceeding in respect of which indemnity may be
sought hereunder, such Indemnified Party shall notify the Company of such
litigation or proceeding.
If for any reason the foregoing indemnification or reimbursement is unavailable
to any Indemnified Party or insufficient fully to indemnify any such party or to
hold it harmless in respect of any losses, claims, damages, liabilities or
expenses referred to in such indemnification or reimbursement provisions (in
each case other than as a result of fraud, willful misconduct or gross
negligence by or of such Indemnified Party), then the Company shall contribute
to the amount paid or payable by the Indemnified Party as a result of such
losses, claims, damages, liabilities or expenses in such proportion as is
appropriate to reflect the relative benefits received by the Company, on the one
hand, and MAEVA, on the other hand, in connection with the matters contemplated
by the Agreement. If, however, the allocation provided by the immediately
preceding sentence is not permitted by applicable law, then the Company shall
contribute to such amount paid or payable by any Indemnified Party in such
proportion as is appropriate to reflect not only such relative benefits, but
also the relative fault of the Company, on the one hand, and such Indemnified
Party, on the other hand, in connection therewith, as well as any other relevant
equitable considerations. Notwithstanding the foregoing, in no event shall the
Indemnified Parties be required to contribute an aggregate amount in excess of
the amount of fees actually received by MAEVA from the Company pursuant to the
Agreement. Relative benefits to the Company, on the one hand, and MAEVA, on the
other hand, shall be deemed to be in the same proportion as (i) the total value
paid or received or contemplated to be paid or received by the Company, and its
security holders, creditors, and other affiliates, as the case may be, pursuant
to the transaction(s) (whether or not consummated) contemplated by the
engagement hereunder, bears to (ii) the fees received by MAEVA under the
Agreement. Neither the Company nor MAEVA shall settle, compromise or consent to
the entry of any judgment in or otherwise seek to terminate any




--------------------------------------------------------------------------------




pending or threatened action, suit, dispute, inquiry, investigation or
proceeding in respect of which indemnification may be sought hereunder (whether
or not an Indemnified Party is an actual or potential party thereto), unless
such settlement, compromise, consent or termination contains a release of the
Indemnified Parties reasonably satisfactory in form and substance to MAEVA or a
release of the Company reasonably satisfactory in form and substance to the
Company, as the case may be.
The Company further agrees that neither MAEVA nor any other Indemnified Party
shall have any liability (whether direct or indirect and regardless of the legal
theory advanced) to the Company or any person or entity asserting claims on
behalf of or in light of the Company related to or arising out of MAEVA's
engagement under the Agreement, any transaction or proposed transaction, or any
actions taken or omitted to be taken by an Indemnified Party or the Company in
connection with the Agreement, except for losses, claims, damages or liabilities
incurred by the Company which are finally judicially determined by a court of
competent jurisdiction to have resulted primarily from the fraud, willful
misconduct or gross negligence by or of such Indemnified Party. The indemnity,
reimbursement, and other obligations and agreements of the Company set forth
herein (i) shall apply to any services provided by MAEVA in connection with this
engagement prior to the date hereof and to any modifications of the Agreement,
(ii) shall be in addition to any obligation or liability which the Company may
otherwise have to any Indemnified Party, (iii) shall remain operative and in
full force and effect regardless of any investigation made by or on behalf of
the Company or any Indemnified Party or any person controlling any of them, and
(iv) shall survive the completion of the services described in, and any
expiration or termination of the relationship established by, the Agreement.




